DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Item 204, described in the specification at paragraph [0046], is not shown in FIG. 2.
Item 211, described in the specification at paragraph [0046], is not shown in FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objections to the Specification
3.	The disclosure is objected to because of the following informalities: 
At paragraph [0054], fluid line 212 should be fluid line 220.
Use of the term “biocarbonate” is unclear. The chemical formula (HCO3-1) is referred to in the specification using both terms “biocarbonate” and “bicarbonate” (see paragraphs [0049], [0055], [0060]). Applicant my overcome this objection by replacing the word “biocarbonate” with bicarbonate.
At paragraph [0023], applicants state: 
“includes a third reaction vessel receiving a fourth stream from the second reaction vessel, the third reaction vessel comprising a third ionic species to be introduced to the fourth stream and a second dosing mechanism receiving the fourth stream from the third reaction vessel”; 
At paragraph [0020], applicants state:
“output stream of the second reaction vessel into a first stream that is passed to a first dosing mechanism that creates a second ionized water stream and a second stream that is passed to a third reaction vessel, passing second stream through the third reaction vessel … passing an output of the third vessel to a dosing mechanism that creates a third ionized water stream”;
At paragraph [0021], applicants state:
“and a dosing mechanism receiving a third stream from the second reaction vessel”
At paragraph [0054], applicants state:
“A branched flow path is controlled by the second valve 222, which directs the magnesium sulfate saturated solution to the first dosing mechanism 226 or into a third stream to the third reaction vessel 230 through the fluid line 228.”
Accordingly, the specification is inconsistent as multiple labels are assigned to the same elements. The use of different labeling for the same component may result in unclear interpretations of the described subject matter. In particular, Applicants label the stream passed from the second reaction vessel as the fourth stream [0023], the second stream [0020], and the third stream [0040] and [0084]. Similarly, the first dosing mechanism receives a first stream from the second reaction vessel [0020], a third stream from the second reaction vessel [0021], and an unlabeled stream from the second reaction vessel [0084]. Applicants are requested to review the specification for inconsistencies. 
Appropriate correction is required.
Claim Objections
4.	Claim 11 is objected to because of the following informality:
Objection to claim 11
On line 9, change “or” to “and” for clarity. 
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

7.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dosing Mechanism in claims 1, 2, 3, 10, 11, 15, and 19: 
The instant specification defines that the “Dosing Mechanism” may include: flow control valves, blend valves, fixed orifices, venture meters, metering pumps, piston valves and micro-dosers (see paragraph [0040]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, First Paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 11, lines 9-12, recites: 
“a first dosing mechanism receiving one of the first ionized stream or second ionized streams and configured to provide a metered amount of fluid from the one of the first ionized stream and second ionized stream, wherein the metered amount of fluid is mixed with the other of the first ionized stream and second ionized stream.”
Specifically, claim 12 recites: 
“… Controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream …”
Specifically, claim 15 recites: 
“a third reaction vessel receiving a first portion of an output from the one of the first ionized stream and second ionized stream …”


Specifically, claim 16 recites: 
“a controller for controlling mixing of the metered amounts of the one of the first ionized stream and second ionized stream and the third ionized stream …”
Support for the identified subject matter (underlined in the above citations) cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). Specifically, Applicants do not describe that the first dosing mechanism is configured to receive the first ionized stream and provide a metered amount of the first ionized stream such that it is mixed with the first ionized stream and second ionized stream. The first dosing mechanism, as supported by Applicants specification and drawings occurs after the second reaction vessel. The first ionized stream is a product of the first reaction vessel and the first ionized stream is not received by the first dosing mechanism. 
Claims 13-14 and 17-18 are rejected as being dependent on rejected claim 11.

Claim Rejections - 35 USC § 112, Second Paragraph
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
The language “a dosing mechanism receiving a third stream” - and other similar occurrences in the instant claim - is indefinite. It is unclear if the dosing mechanism is receiving three (3) streams or a single stream labeled as “a third stream.” For purposes of examination, the language is interpreted as a single stream. However, Applicants are encouraged to adopt labeling for the streams that clearly defines the metes and bounds of the protection supported by the specification. Applicants are additionally informed that the drawings must support the claim limitations by showing each and every feature of the claims. 
On lines 4-5, “the first reaction vessel comprising a first ionic species ... “ suggests the vessel itself is made of the ionic species. It is suggested the language be amended to convey that the ionic species is contained in the reaction vessel.
On lines 6-7, “the second reaction vessel comprising a second ionic species ... “ suggests the vessel itself is made of the ionic species. It is suggested the language be amended to convey that the ionic species is contained in the reaction vessel.
Claim 2 is rejected as being dependent on rejected claim 1.


Regarding claim 3: 
The language “first, second, and third ionic species are selected from the group consisting of a species comprising” is an improper Markush group. Specifically, use of the transitional term “comprising” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). 
The language “a third reaction vessel receiving a fourth stream from the second reaction vessel” - and other similar occurrences in the instant claim - is indefinite. It is unclear if the “third reaction vessel” is receiving four (4) streams or a single stream labeled as “a fourth stream.” Thus, the scope of the claim cannot be determined. For purposes of examination, the language is interpreted as a single stream. However, Applicants are encouraged to adopt labeling for the streams that clearly defines the metes and bounds of the protection supported by the specification. Applicants are additionally informed that the drawings must support the claim limitations by showing each and every feature of the claims. 
Regarding claim 4: 
The language “second valve configured to split an output into … the third and fourth streams” - and other similar occurrences in the instant claim - is indefinite. It is unclear if the second valve also forms “first and second streams” while forming the third and fourth streams. Thus, the scope of the claim cannot be determined. For purposes of examination, the language is interpreted as forming only two streams. However, Applicants are encouraged to adopt labeling for the streams that clearly defines the metes and bounds of the protection supported by the specification. Applicants are additionally informed that the drawings must support the claim limitations by showing each and every feature of the claims. 
Regarding claim 5: 
At line 3, use of the term “biocarbonate” is indefinite. The chemical formula (HCO3-1) is referred to as “biocarbonate” in the specification (see paragraph [0055]). The same chemical formulae is also referred to as bicarbonate (see paragraphs [0049] and [0060]). Applicant my overcome this rejection by replacing the word “biocarbonate” with bicarbonate.
The language “first, second, and third ionic species are selected from the group consisting of a species comprising” is an improper Markush group. Specifically, use of the transitional term “comprising” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
Regarding claim 6: 
At lines 1-2, the language “a species comprising” is improper because the limitation fails to further limit the claimed Markush group from which it depends. Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.” 
Regarding claim 7: 
At line 2, use of the term “biocarbonate” is indefinite. The chemical formula (HCO3-1) is referred to in the specification as “biocarbonate” (see paragraph [0055]). The same chemical formulae is also referred to as bicarbonate (see paragraphs [0049] and [0060]). Applicant my overcome this rejection by replacing the word “biocarbonate” with bicarbonate.
Regarding claim 8: 
At line 1, the language “the first ionic species comprises” is improper because the limitation fails to further limit the claimed Markush group from which it depends. Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.”
Claim 9 is rejected as being dependent on rejected claim 8.
Regarding claim 10: 
On lines 1-2, “the first and second valves” lacks antecedent basis. 
On line 2, the “first dosing mechanism” lacks antecedent basis. It is unclear if the claimed “dosing mechanism” is the same or different from the “dosing mechanism” recited in claim 1.
Regarding claim 11:
It is unclear if plural streams are now required or “the stream” previously recited. On line 9, it is suggested that “second ionized streams” be changed to “the second ionized stream” to provide proper antecedent basis.
Claim 12 is rejected as being dependent on rejected claim 11.
Regarding claim 13:
At lines 1-3, the language “selected from the group consisting of a species comprising a magnesium ion, a species comprising a calcium ion, a species comprising a bicarbonate ion, and a species comprising a carbonate ion” is an improper Markush group. Specifically, use of the transitional term “comprising” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
Regarding claim 14: 
At lines 1-2, the language “at least one of the first and second ionic species comprising calcium carbonate” is improper because the limitation fails to further limit the claimed Markush group from which it depends. Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.”
Regarding claim 15: 
At line 5, “a second dosing mechanism receiving a third ionized stream” - and other similar occurrences in the instant claim - is indefinite. It is unclear if the second dosing mechanism is intended to receive three (3) streams or a single stream labeled as “a third ionized stream.” Thus, the scope of the claim cannot be determined. For purposes of examination, the language is interpreted as “the second dosing mechanism receiving only one stream.” However, Applicants are encouraged to adopt labeling for the streams that clearly defines the metes and bounds of the protection supported by the specification. Applicants are additionally informed that the drawings must support the claim limitations by showing each and every feature of the claims. 
Claim 16 is rejected as being dependent on rejected claim 15.

Regarding claim 17: 
At lines 1-3, “the first, second and third ionic species are selected from the group consisting of a species comprising a magnesium ion, a species comprising a calcium ion, a species comprising a biocarbonate ion, and a species comprising a carbonate ion” is an improper Markush group. Specifically, use of the transitional term “comprising” does not exclude additional elements. The transitional term “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
At line 2, use of the term “biocarbonate” is indefinite. The chemical formula (HCO3-1) is referred to as “biocarbonate” (see paragraph [0055]). The same chemical formulae is also referred to in the specification as bicarbonate (see paragraphs [0049] and [0060]). Applicant my overcome this rejection by replacing the word “biocarbonate” with bicarbonate.
Regarding claim 18: 
At lines 1-3, the language: “the first ionic species comprises calcium carbonate, the second ionic species comprises magnesium sulfate, and the third ionic species comprises a bicarbonate ion” is improper because the limitation fails to further limit the claimed Markush group from which it depends. Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.”
Regarding claim 20: 
At lines 1-3, the language:  “the first, second, and third ionic species are selected from the group consisting of a species comprising” is improper because the limitation fails to further limit the claimed Markush group from which it depends. Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.” Specifically, use of the transitional term “comprising” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
At line 1, “the first, second, and third ionic species” lacks antecedent basis. Applicants have not claimed “ionic species” in claim 19.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claims 1 and 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable by Felber et al. (EP 2-898-782 A1).
Claim 1:
Regarding the limitation: A system for producing an ionized water product, Felber discloses an apparatus for conditioning an aqueous liquid such as water. Felber discloses an ion exchange treatment section (3) that exchanges hydrogen ion for cation in the liquid of the first treatment sub-flow (a system for producing an ionized water product) (see Abstract; paragraph [0001]). 
Regarding the limitation: a first fluid line carrying source water from a water supply, Felber discloses a first fluid line (1) for receiving a flow of liquid to be treated from a water main (a first fluid line carrying a source of water from a water supply) (see paragraph [0071]).
Regarding the limitation: a first valve designed to split the source of water into at least first and second streams, Felber discloses the inlet (1) is connected to a variable ratio flow divider (2) (a first valve) which splits source water into a first flow of liquid which is split into three streams (sub-flow stream (3), sub-flow stream (4), sub-flow stream (5)); and a by-pass flow of liquid (stream (6)) (source water split into at least first and second streams) (see paragraph [0071]; Figure 1).
Regarding the limitation: a first reaction vessel receiving the first stream, the first reaction vessel comprising a first ionic species to be introduced into the first stream, Felber discloses the first flow of liquid is distributed over a first liquid treatment section (3) (first reaction vessel receiving the first stream), a second liquid treatment section (4), and a third liquid treatment section (5). Each section contains a liquid treatment medium including at least one ion exchange material. In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen ion is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species to be introduced into the first stream) (see paragraphs [0072] – [0075]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: a second reaction vessel receiving the second stream, the second reaction vessel comprising a second ionic species to be introduced into the second stream, Felber discloses a second liquid section (4) (second reaction vessel) receives stream (4) (receiving second steam) which passes through a liquid treatment medium (second ionic species) for releasing potassium into the water (introduced into second stream (4)) brought into contact with the medium (see paragraph [0076]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: the first and second ionic species are different, Felber discloses the treatment sections include ionic species that are different (first and second ionic species are different). For reaction vessel (3) – a weakly acidic ionic exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0076]). The liquid treatment sections may contain a liquid treatment media of different composition (see paragraph [0074]).
Regarding the limitation: a dosing mechanism receiving a third stream from the second reaction vessel and configured to provide a metered amount of fluid from the second reaction vessel, Felber discloses a treatment section (7) (dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), and (5). The product streams of the treatment sections are blended with each other at section (7) (receiving and mixes a third stream from the second reaction vessel (4)) for transfer to appliance (8) (see paragraph [0080]). Section (7) provides to appliance (8) a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the second reaction vessel) The stream received from the treatment section (4) (second reaction vessel) is mixed/blended with the other streams in the treatment section (7) and thus a portion (metered amount) of the stream from treatment section (4) is transferred to appliance (8) (see paragraph [0081] – [0082]).
Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (dispensed) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Felber includes among its structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second ionized stream). Accordingly, structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 
Claim 11
Regarding the limitation: A system for producing an ionized water product, Felber discloses an apparatus for conditioning an aqueous liquid such as water. Felber discloses an ion exchange treatment section (3) that exchanges hydrogen ion for cation in the liquid of the first treatment sub-flow (a system for producing an ionized water product) (see Abstract; paragraph [0001]). 
Regarding the limitation: a first fluid line carrying source water from a water supply to a first valve, Felber discloses a first line (1) for receiving a flow of liquid to be treated from a water main to a variable ratio flow divider (2) (first valve) (a first line carrying a source of water from a water supply to a first valve) (see paragraph [0071]). 
Regarding the limitation: the first valve is configured to split the water source into at least a first stream and a second stream, Felber discloses the inlet (1) is connected to a variable ratio flow divider (2) (first valve) which splits the water source  into multiple streams (sub-flow stream (3), sub-flow stream (4), sub-flow stream (5)); and a by-pass flow of liquid (stream (6)) (first valve configured to split the source water into at least first and second streams) (see paragraph [0071]; Figure 1).
Regarding the limitation: a first reaction vessel receiving the first stream, the first reaction vessel comprising a first ionic species to be introduced to the first stream to form a first ionized stream, Felber discloses the first flow of liquid is distributed over a first liquid treatment section (3) (first reaction vessel receiving the first stream), a second liquid treatment section (4), and a third liquid treatment section (5). Each section contains a liquid treatment medium including at least one ion exchange material. In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species and first stream passing through the first liquid treatment section (3); the first reaction vessel comprising a first ionic species to be introduced into the first stream (3) forming a first ionized stream) (see paragraph [0072] – [0075]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: a second reaction vessel receiving the second stream, the second reaction vessel comprising a second ionic species to be introduced to the second stream to form a second ionized stream, Felber discloses a second liquid treatment section (4) (second reaction vessel) receives sub-flow stream (4) (second stream) which passes through a liquid treatment medium for releasing potassium (second ionic species) into the second water stream (introduced into second stream (4)) which is brought into contact with the medium to exchange ions (forms second ionized stream) (see paragraphs [0074] - [0080]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: the first and second ionic species are different, Felber discloses the treatment sections include ionic species that are different (first and second ionic species are different). For reaction vessel (3) – a weakly acidic cation exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0074] – [0080]). The liquid treatment sections may contain a liquid treatment media of different composition (see paragraph [0074] – [0080]).
Regarding the limitation: a first dosing mechanism receiving one of the first ionized stream or the second ionized streams and configured to provide a metered amount of fluid from the one of the first ionized stream and second ionized stream, the metered amount of fluid is mixed with the other of the first ionized stream and second ionized stream, Felber discloses a treatment section (7) (first dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), (5) (a first dosing mechanism receiving one of the first ionized stream and second ionized stream). The product streams of the treatment sections are blended with each other at section (7) (mixed with the other of the first ionized stream and second ionized streams) (blends together product streams from treatment sections) (see paragraph [0080]). From section (7) (first dosing mechanism), the blended stream, which includes a blend of the first and second ionized streams, is transferred (metered) to appliance (8). A portion of each sub-flow ionized stream of the treatment sections (first and second reaction vessels) is transported (a metered amount) to appliance (8) as a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the ionized stream of the second reaction vessel) (see paragraph [0081] – [0082]).
It is noted that the claimed “first dosing mechanism receiving the first ionized stream” is rejected under 112, First Paragraph, as support for the claimed subject matter cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). For purposes of examination, treatment section (7) (the first dosing mechanism) is interpreted to transport a portion (metered amount) of the blended first and second ionized streams from the treatment section (7) (dosing mechanism) to appliance (8).
Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Felber include among the structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second ionized stream). Accordingly, the structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 

15.	Claims 19-20 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable by Vuong (US Patent: Publication: 2003/0205526).
Claim 19:
Regarding the limitation: A system for producing an ionized water product, Vuong discloses a method and apparatus directed to seawater desalination (a system) (see paragraph [0016]). Vuong discloses a feed tank (515) from which seawater is drawn using a first pump (525) (see Figure 5; paragraph [0060]). Vuong discloses that the salinity of the diluted seawater product is 2.9% (producing an ionized water product) (see paragraph [0075]). 
Regarding the limitation:  a first fluid line carrying source water in fluid communication with a first valve that directs the source water into first and second streams, Vuong discloses a feed tank (515) from which seawater (source water) is drawn using a first pump (525) (first valve in fluid communication with source water) and directed through conduit (520) (first fluid line carrying source water) (see Figure 5; paragraph [0060]). The pump (525) (valve) directs the seawater (source water) into the first stream (530A) and second stream (530C) (valve directs source water into first and second streams) (see paragraph [0060]; Figure 5). 
Regarding the limitation: a first reaction vessel in fluid communication with the first stream, Vuong discloses First Stage Membrane (FSM) (535A) (first reaction vessel) in fluid communication with the first stream (530A) (see Figure 5; paragraph ([0060]). 
Regarding the limitation: a second reaction vessel in fluid communication with the second stream, Vuong discloses First Stage Membrane (FSM) (535C) (second reaction vessel) in fluid communication with the second stream (530C) (see Figure 5; paragraph ([0060]).
Regarding the limitation: an output of the second reaction vessel in fluid communication with a second valve that directs the output into third and fourth streams, Vuong discloses exit conduits (540C) and (545C) (outputs of second reaction vessel (535C)). The exit conduit (540C) is in fluid communication with pump (550) (second valve) that directs the exit output of FSM (535C) (second reaction vessel) through conduits (540/555) (third stream) and (570/580) (fourth stream) (see Figure 5; paragraphs [0061]-[0062]). 
Regarding the limitation: a third reaction vessel in fluid communication with the third stream, Vuong discloses FSM (535B) (third reaction vessel) in fluid communication with stream (540) (third stream) by way of exit conduit (540B) (see paragraph [0060] – [0061]; Figure 5).
Regarding the limitation: a first dosing mechanism in fluid communication with the fourth stream, Vuong discloses a Second Stage Membrane (SSM) (585A) (first dosing mechanism) which provides a dilute concentrate dose through conduit (590A) and high concentrate dose through conduit (595A). The dilute concentrate dose of conduit (590A) merges or mixes with the feed conduit (520) – which is then transported by pump (525) to merge with the fourth stream (580) (see Figure 5; paragraph [0068]). 
Regarding the limitation: a second dosing mechanism in fluid communication with an output of the third reaction vessel, Vuong discloses SSM (560) (second dosing mechanism) which provides potable water through exit conduit (565) and retentate (570) in fluid communication with the output of FSM (535B) (third reaction vessel) by way of conduits (540) (third stream) and exit conduit (540B) (see paragraph [0062]; Figure 5).
Regarding the limitation: the first and second dosing mechanisms are configured to provide a metered amount of the fourth stream and the output of the third reaction vessel into an output of the first reaction vessel, Vuong discloses that SSM (585A) (first dosing mechanism) is configured to provide a portioned or dosed (metered) amount of the stream (545) which incorporates output (545B) from reaction vessel (535B) (third reaction vessel) and the fourth stream (580) into an output (540A) and (545A) of the FSM (535A) (first reaction vessel) by way of conduits 590A, 590, 530, and 530A.
 Vuong discloses that SSM (560) (second dosing mechanism) is configured to provide a divided or portioned dose (metered amount) of the output of FFM (535B) (third reaction vessel) (540B, 545B) into an output (540A, 545A) of FSM 535A (first reaction vessel) by way of conduits 540, 555, 570, 580, 530, and 530A (see Figure 5 flow path). See Figure 5 of Vuong, shown below, with annotations added by examiner.

    PNG
    media_image1.png
    1585
    1558
    media_image1.png
    Greyscale

Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (dispensed) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Vuong includes among its structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second stream). Accordingly, structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 
Claim 20:
Regarding the limitation: the first, second and third ionic species are selected from the group consisting of a species comprising a magnesium ion, a species comprising a calcium ion, a species comprising a biocarbonate ion, and a species comprising a carbonate ion, Vuong discloses seawater includes calcium and magnesium ions (see paragraph [0005]).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (EP 2-898-782 A1).
Claim 13:
Regarding the limitation: the first and second ionic species are selected from the group consisting of a species comprising a magnesium ion, a species comprising a calcium ion, a species comprising a bicarbonate ion, and a species comprising a bicarbonate ion, the above discussion as applied to claim 11 applies herein. Felber discloses the treatment sections include ionic species that are different. For reaction vessel (3) – a weakly acidic ionic exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0076]). The liquid treatment sections may contain a liquid treatment media of different compositions (see paragraph [0074]). In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen ion is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species to be introduced into the first stream) (see paragraphs [0072] – [0075]). Felber discloses a second liquid section (4) (second reaction vessel) receives stream (4) which passes through a liquid treatment medium (second ionic species) for releasing potassium into the water (introduced into second stream (4)) brought into contact with the medium (see paragraph [0076]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel. Felber notes that hydrogen carbonate ions are removed in the first stream – but not removed in the second stream, Felber also states that upon mixing of the two streams, the carbonate hardness will rise to the extent the first stream still contains magnesium and calcium ions. Felber also notes that where a certain concentration of potassium content is desired – and carbonate hardness is not, a liquid treatment medium can be used in the third liquid treatment section for demineralization of the liquid (see paragraph [0030]). Accordingly, Felber teaches that the streams may vary depending on the desired final concentration of ions. Felber discloses in TABLE 1 (Composition of Conditioned Water Samples) and TABLE 2 – (Compositions of Samples of Drinking Water used to Prepare Coffee) samples of conditioned water that include the claimed ions – carbonate, bicarbonate, calcium, and magnesium in different concentrations (ppm) (see paragraphs [0109] and [0110]). While Felber does not specifically recite that the ions claimed are the first and second ionic species in the first reaction vessel and second reaction vessel, Felber does teach that the ions selected for inclusion in the conditioned water to be exchanged by the resins in the vessels is a matter based on preference - noting that the invention can be used to adapt the taste of coffee or similar beverages to local preferences (see paragraph [0009]). Felber also discloses the results of the tasting analysis and notes that it is possible to adjust the taste of coffee to conform to regional preferences by varying the mineral composition (see paragraph [0119]). Further, Felber discloses all of the ion species claimed are present in the final conditioned water products (see compositions of water samples listed in Table 1 and Table 2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have selected exchange resins having the desired ions for exchange in the reaction vessels of Felber to increase or decrease specific ion concentrations in the raw water feed for the purpose of achieving the desired final concentration range of ions because Felber teaches that the mineral composition of the water can be varied based on personal taste preferences, where Felber teaches the presence of the claimed ions in the final water composition.
Claim 14:
Regarding the limitation: wherein at least one of the first and second ionic species comprising calcium carbonate, the above discussion of Felber applies herein. In particular, Felber discloses that the method is characterized by providing a conditioned liquid suitable for affecting the taste of brewed coffee and is more noticeable when compared with water having only a reduced carbonate hardness. Felber discloses that the carbonate hardness of the drinking water may be below 6o dH. 
Felber does not specifically disclose that one of the first and second ionic species comprises calcium carbonate.
However, Felber teaches that the ions selected for inclusion in the conditioned water to be exchanged by the resins in the vessels is a matter based on preference noting that the invention can be used to adapt the taste of coffee or similar beverages to local preferences (see paragraph [0009]). Felber also discloses the results of a tasting analysis and notes that it is possible to adjust the taste of coffee to conform to regional preferences by varying the mineral composition (see paragraph [0119]). Further, Felber discloses all of the ion species claimed are present in the final conditioned water products (see compositions of water samples listed in Table 1 and Table 2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have selected exchange resins having the desired ions for exchange in the reaction vessels of Felber to increase or decrease specific ion concentrations in the raw water feed for the purpose of achieving the desired final concentration range of ions because Felber teaches that the mineral composition of the water can be varied based on personal taste preferences, where Felber teaches the presence of the claimed ions in the final water composition.

21.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (EP 2-898-782 A1), as applied to claims 1 and 11 above, and further in view of Nagel et al. (WO 2014/033147).
Claim 2: 
Regarding the limitation: a controller for controlling mixing of a first output from the first reaction vessel and a second output from the dosing mechanism, the above discussion of Felber, as applied to claim 1, is applicable herein. Felber discloses a treatment section (7) (dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), and (5). The product streams of the treatment sections are blended with each other at section (7) (receiving and mixes a third stream from the second reaction vessel (4)) for transfer to appliance (8) (see paragraph [0080]). Section (7) provides to appliance (8) a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the second reaction vessel) The stream received from the treatment section (4) (second reaction vessel) is mixed/blended with the other streams in the treatment section (7) and thus a portion (metered amount) of the stream from treatment section (4) is transferred to appliance (8) (see paragraph [0081] – [0082]).
Felber does not disclose a controller for controlling mixing of a first output from the first reaction vessel and a second output from the dosing mechanism. 
Nagel et al. (Nagel hereafter) discloses a fluid treatment apparatus having at least one first fluid path and at least one second fluid path. Each fluid path leading through a fluid treatment part (reaction vessel) for treating fluid to remove at least one component from the fluid (see Abstract; Figure 1). The system provides a mixing location where the first and second fluid paths join to mix fluid led through the first and second fluid paths (see page 2, lines 15-17). The system includes a control device (7) that is programmed to determine the temporary hardness of the water received at the inlet (1) on the basis of measured values received from sensor (19). The control device is programmed to use these values to obtain the calibration data enabling it to relate settings of the variable-ratio flow divider (3) to values of the blending fraction (see page 21, line 32 through page 22, line 2). The first and second fluid paths join to mix fluid led through the first and second fluid paths at a mixing location (see Abstract). Nagel discloses that greater accuracy and control of the blending fractions is achieved (see page 6, lines 12-29).
Felber and Nagel are considered analogous because both references are concerned with addressing the conditioning of an aqueous liquid for its subsequent use as a beverage component.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a control unit as described by Nagel in the aqueous conditioning system of Felber because Nagel discloses that using a control unit to control blending fractions of the streams provides the benefit of monitoring the device under operational conditions for control and adjustment of the blending fractions of the final composition.
 Claim 12: 
Regarding the limitation: a controller for controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream with the fluid of the other of the first ionized stream and second ionized stream, the above discussion of Felber, as applied to claim 11 above (and above in paragraph 21), applies herein.
Felber does not disclose a controller for controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream with the fluid of the other of the first ionized stream and second ionized stream.
Nagel, however, discloses a fluid treatment apparatus having at least one first fluid path and at least one second fluid path. Each fluid path leading through a fluid treatment part (reaction vessel) for treating fluid to remove at least one component from the fluid (see Abstract; Figure 1). The system provides a mixing location where the first and second fluid paths join to mix fluid led through the first and second fluid paths (see page 2, lines 15-17). The system includes a control device (7) that is programmed to determine the temporary hardness of the water received at the inlet (1) on the basis of measured values received from sensor (19). The control device is programmed to use these values to obtain the calibration data enabling it to relate settings of the variable-ratio flow divider (3) to values of the blending fraction (see page 21, line 32 through page 22, line 2). The first and second fluid paths join to mix fluid (mixing of a metered amount of fluid from first and second ionization streams) led through the first and second fluid paths at a mixing location (see Abstract). Nagel discloses that greater accuracy and control of the blending fractions is achieved (see page 6, lines 12-29).
Felber and Nagel are considered analogous because both references are concerned with addressing the conditioning an aqueous liquid for its subsequent use as a beverage component.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a control unit as described by Nagel in the aqueous conditioning system of Felber because Nagel discloses that using a control unit to control blending fractions of the streams provides the benefit of monitoring the device under operational conditions for control and adjustment of the blending fractions of the final composition.
It is noted that the claimed “first dosing mechanism receiving the first ionized stream” is rejected under 112, First Paragraph, as support for the claimed subject matter cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). For purposes of examination, treatment section (7) (the first dosing mechanism) is interpreted to transport a portion (metered amount) of the blended first and second ionized streams from the treatment section (7) (dosing mechanism) to appliance (8).

Allowable Subject Matter
22.	Claim 3, and thus dependent claims 4-10, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 3: the art of record does not teach or suggest a third reaction vessel, containing an ionic species, receiving an ionized stream from a second reaction vessel, containing an ionic species, in which each of the treated streams exiting the second and third reactions vessels are combined with the ionized output stream of a first reaction vessel, containing an ionic species.

23.	Claim 15, and thus dependent claims 16-18, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 15: a third reaction vessel receiving a portion of an output from the second ionized stream, the third reaction vessel comprising a third ionic species to a third ionic stream, wherein a second dosing mechanism receiving the third ionized stream is configured to provide a metered amount of fluid from the third ionized stream to mix with the first and second ionized streams.  

24.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Prior Art of Record
25.	Kirman (US Patent Number: 4863612-A) teaches methods and apparatus for recovering materials from process bath; Wood (US Patent Number: 9004743-B2) teaches Mixing device for creating output mixture; Scheurman, III (US Patent Number: 6059974-A) water treatment process; Miers (US Pre-Grant Pub: 2004/0129623-A1) water treatment system; Schmidt (US Patent Number: 3438891-A) demineralizing liquids; Bubinger (EP-2952859-A1) determining the volume of a liquid flowing through a conduit; Al-Samadi (WO-2011/020176-A1) teaches purification of water; Melcher (WO-2011064325-A2) Controlling a blending unit; Zoeller (WO-2009/101188-A1) teaches blending valve and device; Chan (EP-1460042-A2) teaches production of potable mineral water; Pisani (US patent Number: 4,990,260-A) teaches removing contaminants in water; Robakowski et al. (US Pre-Grant Pub: 2013/0082002-A1) teaches water treatment method. 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday (8:00 am - 4:00 pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/
Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773